DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colgrove et al. (US 9,760,479).
Consider claim 1, Colgrove et al. discloses a memory system, comprising: a set of media; a set of resources, the set of resources comprising hardware capabilities used by the memory system to process commands received from a host system; and a controller configured to allocate the set of resources in processing the requests from the host system to store data in the media or retrieve data from the media via executing firmware storing a set of performance profiles; wherein a performance manager identifies settings for allocations of the resources in the processing of the requests based on a user identified preference (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32, Col. 12 lines 55-56, when a write request is received, memory resources are allocated based on selection rules and performance characteristics tracked by the storage controller. These memory resources are used to process commands coming in from the host. The instructions used by the controller are considered firmware.)
Consider claim 2, Colgrove et al. discloses the memory system of claim 1, wherein the set of media includes a flash memory (Col. 3 lines 2-3).
Consider claim 3, Colgrove et al. discloses the memory system of claim 2, wherein the memory system is a solid state drive (Col. 3 lines 2-3).
Consider claim 4, Colgrove et al. discloses the memory system of claim 1, wherein the user identified preference selects performance goal from a plurality of predefined performance goals that have a plurality of setting profiles; and the settings for the allocations of the resources are from a profile selected from the plurality of setting profiles according to the performance goal selected by the user identified preference (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 5, Colgrove et al. discloses the memory system of claim 1, wherein the user identified preference specifies a plurality of weights for a plurality of predefined performance goals that have a plurality of setting profiles; and the settings for the allocations of the resources are computed by applying the plurality of weights on the plurality of setting profiles respectively (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 6, Colgrove et al. discloses the memory system of claim 1, wherein the memory system stores a plurality of setting profiles for a plurality of predefined performance goals respectively; and the settings for the allocations of the resources are based on the plurality of - 21 -- Patent Application Attorney Docket No. 120426-004600/USsetting profiles (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 7, Colgrove et al. discloses the memory system of claim 6, wherein the plurality of predefined performance goals include at least one of: optimization for read intensive usage of the memory system; optimization for write intensities usage of the memory system; and optimization for durability of the memory system (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67, weight can be given to quickly performing write operations, for example.)
Consider claim 8, Colgrove et al. discloses the memory system of claim 6, wherein the hardware capabilities includes at least one of: volatile memory, registers, communication buses, and inter-process communication channels (Fig.1, Col. 2 lines 9-23).
Consider claim 9, Colgrove et al. discloses the memory system of claim 6, wherein the controller includes a plurality processors running a plurality of processes; each of the processes performs one of a plurality of tasks in the memory system; and the settings balance resource allocations among the tasks (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 10, Colgrove et al. discloses the memory system of claim 6, wherein the performance manager determines operation statistics of the memory system and identifies settings for allocations of the resources further based on the operation statistics (Col. 9 lines 14-26).
Consider claim 11, Colgrove et al. discloses a method, comprising: providing a set of media and a set of resources in a memory system, the set of resources comprising hardware capabilities used by the memory system to process commands received from a host system; receiving, in the memory system, a user identified preference; identifying settings for allocations of the resources based on the user identified preference; storing the identified settings in firmware of the memory system; and processing, by a controller running the firmware of the memory system, the requests from [[a]]the a host system to store data in the media or retrieve data from the media, using the resources allocated according to the settings (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32, Col. 12 lines 55-56, when a write request is received, memory resources are allocated based on selection rules and performance characteristics tracked by the storage controller. These memory resources are used to process commands coming in from the host. The instructions used by the controller are considered firmware.).
Consider claim 12, Colgrove et al. discloses the method of claim 11, wherein the set of media includes a flash memory; the memory system is a solid state drive; and the hardware capabilities (Fig.1, Col. 2 lines 9-23).
Consider claim 13, Colgrove et al. discloses the method of claim 11, wherein the controller includes a plurality processors running a plurality of processes; each of the processes performs one of a plurality of tasks in the memory system; and the settings balance resource allocations among the tasks (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 14, Colgrove et al. discloses the method of claim 13, further comprising: storing a plurality of setting profiles for a plurality of predefined performance goals respectively; wherein the settings for the allocations of the resources are based on the plurality of setting profiles (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 15, Colgrove et al. discloses the method of claim 14, wherein the plurality of predefined performance goals include at least one of: optimization for read intensive usage of the memory system; optimization for write intensive usage of the memory system; and optimization for durability of the memory system (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67, weight can be given to quickly performing write operations, for example.).
Consider claim 16, Colgrove et al. discloses the method of claim 14, wherein the user identified preference selects a performance goal from the plurality of predefined performance goals; and the method further includes: selecting a profile from the plurality of setting profiles according to the performance goal selected by the user identified preference; wherein the settings for the allocations of the resources are identified from the profile selected according to the performance goal (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 17, Colgrove et al. discloses the method of claim 14, wherein the user identified preference specifies a plurality of weights for the plurality of predefined performance goals; and the method further includes: applying the plurality of weights on the plurality of setting profiles respectively (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 18, Colgrove et al. discloses the method of claim 14, further comprising: determining operation statistics of the memory system; - 23 -- Patent Application Attorney Docket No. 120426-004600/USwherein the identifying of the settings for allocations of the resources is further based on the operation statistics (Col. 9 lines 14-26).
Consider claim 19, Colgrove et al. discloses a non-transitory computer storage medium storing instructions which, when executed by a memory system having a set6Docket No. 120426-004602/USAppl. No. 15/931,478Response to Office Action of media and a set of resources and a controller, cause the memory system to perform a method, the method comprising: determining operation statistics of the memory system; receiving, in the memory system, a user identified preference; identifying settings for allocations of the resources based on the user identified preference and the operation statistics, the resources comprising hardware capabilities used by the memory system to process commands received from a host system; storing the identified settings in firmware of the memory system; and processing, by the memory system, the requests from the host system to store data in the media or retrieve data from the media, using the resources allocated according to the settings (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32, Col. 12 lines 55-56, when a write request is received, memory resources are allocated based on selection rules and performance characteristics tracked by the storage controller. These memory resources are used to process commands coming in from the host. The instructions used by the controller are considered firmware.).
Consider claim 20, Colgrove et al. discloses the non-transitory computer storage medium of claim 19, wherein the method further comprises: storing a plurality of setting profiles for a plurality of predefined performance goals respectively; and computing a plurality of first weights for the plurality of predefined performance goals respectively based on the operation statistics; wherein the user identified preference specifies a plurality of second weights for the plurality of predefined performance goals (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. The applicant argues: “As explicitly recited in the claims, a memory system proactive allocates these resources on a per-command basis, a feature not present in Colgrove.”. However, the claims state that a set of resources are used by and allocated for processing commands. As stated in the rejections above, Colgrove receives write requests, determines what memory resources are to be allocated based on selection rules and performance characteristics and stores the data to those allocated memory resources using whatever communication lines, controllers, processors and storage required to complete the storage of data.
Applicant next argues that “nothing in Colgrove teaches or suggest data access operations that, for example, involve read requests. Again in stark contrast, the claims specifically describe the controller as allocating resources for processing requests that store data to the media.”. Colgrove processes requests that store data as described above and in Col. 9 lines 58-62 describe servicing read requests.
Applicant further argues that “Colgrove does not teach or suggest a controller allocating resources via executing firmware storing a set of performance profiles as recited in the claims. Colgrove teaches away from storing such information in firmware given the nature of frequent updating and accessing operations involving thereof.”. The specification states that firmware can be updated, further Col. 12 lines 54-56 of Colgrove states that embodiments of the invention can be implemented in firmware. Therefore, as stated in the rejections above, the code instructions of the controller that 
Finally applicant argues that “Colgrove does not teach or suggest a controller allocating resources in response to receiving a user selected performance goal, as now recited in the claims.”. Colgrove discloses the use of performance goals and selection rules which can be weighted. A user is considered to be whatever has administered the performance goals and selection rules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136